internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-131723-00 date date legend purchaser seller target target affiliates date a date b date c purchaser’s in-house tax professional purchaser’s company official seller’s company official authorized representative dear this letter responds to a letter dated date submitted on behalf of purchaser and seller by their authorized representatives requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and seller are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser’s acquisition of the stock of target and the deemed acquisition of the stock of target affiliates sometimes hereinafter referred to as the election on date a all citations plr-131723-00 in this letter to regulations under sec_338 are to the regulations in effect on date a additional information was received in letters dated april and date the material information is summarized below purchaser is the common parent of a consolidated_group target was a member of seller’s consolidated_group before the transaction and had a number of subsidiaries the target affiliates that were also included in seller’s consolidated_group on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of the target stock from seller also on date a pursuant to the stock purchase agreement purchaser acquired all of the target stock from seller in exchange for cash and purchaser’s assumption of certain target liabilities following the acquisition target and target affiliates were included in purchaser’s consolidated_return it is represented that purchaser’s acquisition of the target stock qualified as a qualified_stock_purchase as defined in sec_338 purchaser and seller intended to file the election for target and target affiliates the election was due on date b but for various reasons a valid election was not filed on date c which is after the due_date for the election purchaser’s in-house tax professional and seller’s company official discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election purchaser and seller filed their returns as if the election had been made the period of limitations on assessment under sec_6501 has not expired for purchaser’s seller’s target’s or target affiliates’ taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the plr-131723-00 commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and seller to file the election provided purchaser and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser seller purchaser’s in-house tax professional purchaser’s company official seller’s company official and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that a qualified_tax professional was responsible for the election and was aware of all relevant facts that purchaser and seller relied on the tax professional to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser and seller have shown that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser and seller to file the election with respect to the acquisition of target stock and the deemed acquisition of target affiliates’ stock as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all amended returns if any necessary to report the transaction in accordance with the election the taxpayers’ purchaser’s consolidated group’s seller’s consolidated group’s target’s and target affiliates’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser and seller must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form_8023 must be executed on or after plr-131723-00 the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form purchaser and seller having filed their returns as if the election had been made must amend their returns to attach to the returns a copy of this letter and a copy of the election we express no opinion as to whether the acquisition sale of the target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply purchaser must provide seller with a copy of this letter this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
